  Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 1 of 15 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Case No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(e), 14(d) AND 20(a) OF
 GENMARK DIAGNOSTICS, INC., KEVIN                           :   THE SECURITIES EXCHANGE ACT
 C. O’BOYLE, DARYL J. FAULKNER,                             :   OF 1934
 JAMES FOX, LISA GILES, and MICHAEL                         :
 KAGNOFF,                                                   :   JURY TRIAL DEMANDED
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against GenMark Diagnostics, Inc.

(“GenMark or the “Company”) and the members of GenMark’s board of directors (the “Board” or

the “Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Sections 14(e), 14(d), and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), in connection with the proposed acquisition of GenMark by affiliates of Roche

Holdings, Inc. (“Roche”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Solicitation Statement on Schedule 14D-9 (the

“Solicitation Statement”) to be filed on March 25, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Solicitation
  Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 2 of 15 PageID #: 2




Statement recommends that Company stockholders tender their shares in support of a proposed

transaction whereby Geronimo Acquisition Corp., a wholly owned subsidiary of Roche, will merge

with GenMark, with GenMark continuing as the surviving corporation and a wholly owned

subsidiary of Roche (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into, dated March 12, 2021 (the “Merger

Agreement”), each GenMark common share issued and outstanding will be converted into the right

to receive $24.05 per share in cash (the “Merger Consideration”). In accordance with the Merger

Agreement, Merger Sub commenced a tender offer to acquire all of GenMark’s outstanding

common stock and will expire on April 21, 2021 (the “Tender Offer”)

       3.       Defendants have now asked GenMark’s stockholders to support the Proposed

Transaction based upon the materially incomplete and misleading representations and information

contained in the Solicitation Statement, in violation of Sections 14(e), 14(d), and 20(a) of the

Exchange Act.     Specifically, the Solicitation Statement contains materially incomplete and

misleading information concerning, among other things, (i) GenMark’s financial projections relied

upon by the Company’s financial advisor, J.P. Morgan Securities LLC (“J.P. Morgan”), in its

financial analyses; and (ii) the data and inputs underlying the financial valuation analyses that

support the fairness opinion. The failure to adequately disclose such material information

constitutes a violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act as GenMark

stockholders need such information in order to tender their shares in support of the Proposed

Transaction.

       4.       It is imperative that the material information that has been omitted from the

Solicitation Statement is disclosed to the Company’s stockholders prior to the expiration of the

Tender Offer.




                                               2
  Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 3 of 15 PageID #: 3




        5.     For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to GenMark’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e), 14(d), and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.     Personal jurisdiction exists over each Defendant either because each is an

individual who is either present in this District for jurisdictional purposes or has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over defendant by this

Court permissible under traditional notions of fair play and substantial justice.

        8.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Defendant GenMark is incorporated in this

District.

                                            PARTIES

        9.     Plaintiff is, and has been at all relevant times, the owner of GenMark common stock

and has held such stock since prior to the wrongs complained of herein.

        10.    Individual Defendant Kevin C. O’Boyle has served as a member of the Board since

March 2010 and as Chairman since February 2020.

        11.    Individual Defendant Daryl J. Faulkner has served as a member of the Board since

March 2010.




                                                 3
     Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 4 of 15 PageID #: 4




        12.     Individual Defendant James Fox has served as a member of the Board since

September 2010.

        13.     Individual Defendant Lisa Giles has served as a member of the Board since March

2015.

        14.     Individual Defendant Michael Kagnoff has served as a member of the Board since

September 2019.

        15.     Defendant GenMark is incorporated in Delaware and maintains its principal offices

at 5964 La Place Court, Carlsbad, California 92008. The Company’s common stock trades on the

NASDAQ Exchange under the symbol “GNMK.”

        16.     The defendants identified in paragraphs 10-14 are collectively referred to as the

“Individual Defendants” or the “Board.”

        17.     The defendants identified in paragraphs 10-15 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        18.     GenMark, a molecular diagnostics company, engages in the developing and

commercializing molecular panels based on its proprietary eSensor electrochemical detection

technology. It provides ePlex instrument and respiratory pathogen panel, which integrates

automated nucleic acid extraction and amplification with its eSensor technology to enable

operators using ePlex system to place patient sample directly into its test cartridge and obtain

results. The Company also offers Blood Culture Identification Gram-Positive and Negative panel,

Blood Culture Identification Fungal Pathogen panel, and ePlex Gastrointestinal Pathogen Panel.

In addition, it provides XT-8 instrument, and related diagnostic and research tests, as well as

certain custom manufactured reagents to support a range of molecular tests with a workstation and


                                                4
  Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 5 of 15 PageID #: 5




disposable test cartridges. Further, the Company offers diagnostic tests for use with its XT-8

system that includes respiratory viral panel, cystic fibrosis genotyping test, warfarin sensitivity

test, thrombophilia risk test, and hepatitis C virus genotyping test and associated custom

manufactured reagents, as well as 2C19 genotyping test and eSensor SARS-CoV-2 Test. GenMark

sells its products through direct sales and technically specialized service organization in the United

States, Europe, and internationally. The Company was incorporated in 2010 and is headquartered

in Carlsbad, California.

       19.     On March 12, 2021, the Company announced the Proposed Transaction:

       Basel, 15 March 2021 - Roche (SIX: RO, ROG; OTCQX: RHHBY) and GenMark
       Diagnostics (NASDAQ: GNMK) today announced that they have entered into a
       definitive merger agreement for Roche to fully acquire GenMark at a price of US$
       24.05 per share in an all-cash transaction. This corresponds to a total transaction
       value of approximately US$ 1.8 billion on a fully diluted basis. This price
       represents a premium of approximately 43% to GenMark’s unaffected closing share
       price on February 10, 2021, the last trading day before a media report was published
       speculating about a potential sale process. The merger agreement has been
       unanimously approved by the boards of directors of GenMark and Roche. Once the
       acquisition is completed, GenMark’s principal operations will continue at its
       current location in Carlsbad, California, USA.

       Under the terms of the merger agreement, Roche will promptly commence a tender
       offer to acquire all outstanding shares of GenMark’s common stock, and GenMark
       will file a recommendation statement containing the unanimous recommendation
       of the GenMark board that GenMark stockholders tender their shares to Roche.

       GenMark’s syndromic panel testing portfolio will complement Roche’s current
       molecular diagnostics portfolio and the Roche global network will enable expanded
       reach for GenMark’s products. GenMark’s ePlex system drives lab efficiency
       through streamlined order-to-reporting workflow and enables better patient
       outcomes by rapidly diagnosing a patient’s symptoms. Infectious diseases are a
       leading cause of death globally, and earlier detection of the cause of an infection
       has been shown to improve patient outcomes and improve key hospital initiatives
       such as antibiotic stewardship and length of stay.

       “Acquiring GenMark Diagnostics will broaden our molecular diagnostics portfolio
       to include solutions that can provide lifesaving information quickly to patients and
       their healthcare providers in the fight against infectious diseases,” said Thomas
       Schinecker, CEO Roche Diagnostics. “Their proven expertise in syndromic panel


                                                  5
  Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 6 of 15 PageID #: 6




       testing provides faster targeted therapeutic intervention, resulting in improved
       patient outcomes and reduced hospital stays, and will contribute to Roche’s
       commitment to helping control infectious diseases and antibiotic resistance. The
       rapid identification of bloodstream infections and the detection of antimicrobial
       resistance genes are more essential than ever for hospitals and their patients.”

       “As a part of Roche, we can accelerate our mission to enable rapid diagnosis of
       infectious disease to improve patient outcomes. Together with Roche’s diagnostics
       healthcare solutions, we will be able to provide a full suite of molecular diagnostic
       solutions to customers around the world,” said Scott Mendel, CEO of GenMark
       Diagnostics. “We are thrilled to become a part of Roche and are confident that this
       is the right path forward for GenMark and our customers.”

       GenMark’s Respiratory Pathogen Panels identify the most common viral and
       bacterial organisms associated with upper respiratory infection, including SARS-
       CoV-2, complementing Roche’s extensive portfolio of COVID-19 diagnostics
       solutions.

       Terms of the Agreement

       Under the terms of the merger agreement, Roche will promptly commence a tender
       offer to acquire all of the outstanding shares of GenMark’s common stock for US$
       24.05 per share in cash. Following the completion of the tender offer, Roche will
       acquire all remaining shares at the same price of US$ 24.05 per share in cash
       through a second step merger.

       The transaction is expected to close in the 2nd quarter of 2021 and is subject to
       customary closing conditions, including the tender of at least a majority of the
       outstanding shares of GenMark’s common stock and the expiration or termination
       of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of
       1976.

       Citi is acting as financial advisor to Roche and Sidley Austin LLP is acting as legal
       counsel to Roche. J.P. Morgan Securities LLC is acting as exclusive financial
       advisor to GenMark and DLA Piper LLP is acting as legal counsel to GenMark.

                                               ***

       20.     It is therefore imperative that GenMark’s stockholders are provided with the

material information that has been omitted from the Solicitation Statement, so that they can

meaningfully assess whether or not the Proposed Transaction is in their best interests.




                                                6
     Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 7 of 15 PageID #: 7




B.      The Materially Incomplete and Misleading Solicitation Statement

        21.    On March 25, 2021, GenMark filed the Solicitation Statement with the SEC in

connection with the Proposed Transaction. The Solicitation Statement was furnished to the

Company’s stockholders and solicits the stockholders to tender their shares in support of the

Proposed Transaction.      The Individual Defendants were obligated to carefully review the

Solicitation Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Solicitation Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

tender their shares, in violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act.

        22.    The Solicitation Statement omits material information regarding the Company’s

financial projections and the valuation analyses performed by J.P. Morgan, the disclosure of which

is material because it provides stockholders with a basis to project the future financial performance

of the target company, and allows stockholders to better understand the analyses performed by the

financial advisor in support of its fairness opinion of the transaction.

Omissions and/or Material Misrepresentations Concerning GenMark Financial Projections

        23.    The Solicitation Statement fails to provide material information concerning

financial projections by GenMark management and relied upon by the financial advisor in its

analyses. The Solicitation Statement discloses management-prepared financial projections for the

Company which are materially misleading. The Solicitation Statement indicates that in connection

with the rendering of its fairness opinion, the Company prepared certain non-public financial

forecasts (the “Projections”) and provided them to the Board and the financial advisor with

forming a view about the stand-alone valuation of the Company. Accordingly, the Solicitation

Statement should have, but fails to provide, certain information in the projections that GenMark


                                                  7
  Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 8 of 15 PageID #: 8




management provided to the Board and the financial advisor. Courts have uniformly stated that

“projections … are probably among the most highly-prized disclosures by investors. Investors can

come up with their own estimates of discount rates or [] market multiples. What they cannot hope

to do is replicate management’s inside view of the company’s prospects.” In re Netsmart Techs.,

Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       24.     For the Projections prepared by Company management for GenMark for fiscal

years 2021 through 2030, the Solicitation Statement provides values for non-GAAP (Generally

Accepted Accounting Principles) financial metric EBITDA, but fails to disclose: (i) the line items

used to calculate the non-GAAP measure or (ii) a reconciliation of the non-GAAP metric to its

most comparable GAAP measure, in direct violation of Regulation G.

       25.     When a company discloses non-GAAP financial measures in a solicitation

statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       26.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the



                                                  8
    Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 9 of 15 PageID #: 9




               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure. 1

       27.     Thus, to cure the Solicitation Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Solicitation Statement,

Defendants must provide a reconciliation table of the non-GAAP measures to the most comparable

GAAP measures to make the non-GAAP metrics included in the Solicitation Statement not

misleading.

       28.     Further, the Solicitation Statement fails to disclose Unlevered Free Cash Flows the

Company is expected to generate during calendar years 2021 through 2030, which were used by

J.P. Morgan in its Discounted Cash Flow Analysis.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       29.     With respect to J.P. Morgan’s Public Trading Multiples Analysis, the Solicitation

Statement fails to disclose: (i) the individual metrics and multiples for the companies observed by

J.P. Morgan in the analysis; and (ii) J.P. Morgan’s basis for selecting a reference range of

FV/2022E Revenue Multiples of 2.3x to 6.0x.

       30.     With respect to J.P. Morgan’s Selected Transaction Analysis, the Solicitation

Statement fails to disclose: (i) the individual metrics and multiples for the transactions observed

by J.P. Morgan in the analysis; and (ii) J.P. Morgan’s basis for selecting a reference range of

FV/LTM Revenue of 3.7x to 9.4x.

       31.     With respect to J.P. Morgan’ Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) the Company’s unlevered free cash flows; (ii) the Company’s range



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 9
 Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 10 of 15 PageID #: 10




of terminal values at the end of 2030; (iii) the basis for applying the range of discount rates from

10.0% to 12.0%; (iv) the basis for applying a range of perpetual growth rates of 2.5% to 3.5%; (v)

the Company’s weighted average cost of capital; (vi) the number of fully diluted outstanding

shares of the Company; and (vii) the Company’s net cash as of December 31, 2020.

          32.   In sum, the omission of the above-referenced information renders statements in the

Solicitation Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the expiration of the Tender Offer,

Plaintiff will be unable to make a fully-informed decision regarding whether to tender her shares,

and she is thus threatened with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                        On Behalf of Plaintiff Against All Defendants for
                         Violations of Section 14(e) of the Exchange Act

          33.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          34.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading . . .” 15 U.S.C. § 78n(e).

          35.   Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under which

they are made, not misleading, in conjunction with the Tender Offer. Defendants knew or

recklessly disregarded that the Solicitation Statement failed to disclose material facts necessary in



                                                 10
 Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 11 of 15 PageID #: 11




order to make the statements made, in light of the circumstances under which they were made, not

misleading.

       36.     The Solicitation Statement was prepared, reviewed and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to stockholders via the Tender Offer, the intrinsic value of the Company,

the Company’s financial projections, and the financial advisors’ valuation analyses and resultant

fairness opinion.

       37.     In so doing, Defendants made untrue statements of material fact and omitted

material information necessary to make the statements that were made not misleading in violation

of Section 14(e) of the Exchange Act. By virtue of their positions within the Company and/or roles

in the process and in the preparation of the Solicitation Statement, Defendants were aware of this

information and their obligation to disclose this information in the Solicitation Statement.

       38.     The omissions and misleading statements in the Solicitation Statement are material

in that a reasonable stockholder would consider them important in deciding whether to tender their

shares or seek other remedies. In addition, a reasonable investor would view the information

identified above which has been omitted from the Solicitation Statement as altering the “total mix”

of information made available to stockholders.

       39.     Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein to

be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.




                                                 11
 Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 12 of 15 PageID #: 12




          40.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed decision if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.

                                            COUNT II
                      Violations of Section 14(d)(4) of the Exchange Act and
                              Rule 14d-9 Promulgated Thereunder
                                     (Against All Defendants)

          41.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

herein.

          42.   Defendants have caused the Solicitation Statement to be issued with the intention

of soliciting stockholder support of the Tender Offer.

          43.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers.

          44.   The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which render the Solicitation Statement false

and/or misleading.

          45.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein to

be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          46.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff and Plaintiff will be deprived of her entitlement to make a fully informed decision if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.



                                                 12
 Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 13 of 15 PageID #: 13




                                            COUNT III

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          47.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          48.   The Individual Defendants acted as controlling persons of GenMark within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of GenMark, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Solicitation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of GenMark, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          49.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected.

          50.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of GenMark, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Solicitation Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Solicitation Statement.



                                                 13
 Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 14 of 15 PageID #: 14




       51.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Solicitation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       52.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       53.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(d) and (e), by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       54.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Solicitation Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 14
 Case 1:21-cv-00454-UNA Document 1 Filed 03/26/21 Page 15 of 15 PageID #: 15




          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: March 26, 2021                              RIGRODSKY LAW, P.A.

                                               By: /s/ Gina M. Serra
                                                   Seth D. Rigrodsky (#3147)
                                                   Gina M. Serra (#5387)
                                                   Herbert W. Mondros (#3308)
                                                   300 Delaware Avenue, Suite 210
 OF COUNSEL:                                       Wilmington, DE 19801
                                                   Telephone: (302) 295-5310
 MELWANI & CHAN LLP                                Facsimile: (302) 654-7530
 Gloria Kui Melwani                                Email: sdr@rl-legal.com
 1180 Avenue of the Americas, 8th Fl.              Email: gms@rl-legal.com
 New York, NY 10036                                Email: hwm@rl-legal.com
 Telephone: (212) 382-4620
 Email: gloria@melwanichan.com                      Attorneys for Plaintiff




                                                  15
